Citation Nr: 0622780	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), rated 50 percent disabling prior to 
December 2, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from December 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals from 
a June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  In 
December 2003 the Board remanded the case for additional 
development of the evidence.

The record reveals that the appellant is attempting to reopen 
the claims of entitlement to service connection for an 
appendectomy scar, a stomach disorder, and left knee shrapnel 
wound residuals.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  

The issue of entitlement to an evaluation in excess of 50 
percent from December 2, 2005, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Prior to December2, 2005, the veteran's PTSD was not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met for the period prior to 
December 2, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a February 2004 
letter fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
at issue.  Thereafter, the claim was readjudicated in a 
December 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim, and any questions as to the 
appropriate effective date to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the June 2001 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  The Board does note 
at this juncture, however, that pursuant to its December 2003 
remand, a specific private medical record from a private 
physician, Dr. Virgili, was to be translated.  This document 
is not on file, and attempts to associate it therein has 
proven to be unsuccessful.  The Board finds that the veteran 
is not prejudiced by its absence; another private physician, 
Dr. Dumont, summarized the treatment findings of Dr. Virgili 
as part of a March 2002 letter.  Further, several more 
contemporaneous medical records are on file.  These records 
are more than sufficient to allow the Board to accurately 
render a decision of this matter.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Factual Background

A December 1999 letter from the Caribou Vet Center shows that 
the veteran had PTSD symptomatology.  

A December 1999 VA PTSD examination report concluded with a 
diagnosis of moderate to severe PTSD.  The examiner indicated 
that the veteran had panic attacks, that he had moderate 
difficulty socially and occupationally, and that he had few 
friends.  It was also noted that the veteran had been missing 
work due to his nerves.  A Global Assessment of Functioning 
(GAF) scale score of 51 was supplied.  

Service connection for PTSD was granted by the RO in March 
2000.  A 30 percent disability rating was assigned.  The 
veteran did not appeal this RO action.

A March 2001 letter from the Caribou Vet Center indicates 
that the veteran continued to suffer from intrusive thoughts 
of Vietnam, nightmares, anger, depression, isolationism, 
anxiety, emotional constriction, and employment stress.  

A March 2001 VA PTSD examination report shows that the 
veteran had somatic hallucinations.  He denied suicide 
ideations, but did admit to homicidal thoughts.  Short term 
memory was not as good as long term memory.  The veteran was 
described as being obbessive/compulsive.  His speech was 
relevant and logical, although sometimes a bit obscure.  The 
veteran was reported to have panic attacks two or three times 
a week.  When things were "really bad" the appellant 
reported having two or three panic attacks per day.  His mood 
was depressed and anxious.  Chronic severe PTSD was 
diagnosed, and a GAF score of 45 was supplied.  The examiner 
added that the veteran suffered from severe obsessive rituals 
and that he had no friends.  Serious social impairment was 
noted.  Occupational impairment was described as being mild 
to moderate, with the veteran having increased difficulty 
getting to work.  

A June 2001 RO rating decision increased the rating for PTSD 
to 50 percent.  This rating has since remained in effect.  

A June 2001 private medical record shows that Dr. Dumont 
diagnosed major depression and post-traumatic stress 
syndrome.  

A May 2002 letter from Dr. Dumont shows that she first saw 
the veteran in June 2001.  She added that she referred him 
for a psychiatric consultation with Dr. Virgili, a 
psychiatrist.  Dr. Dumont noted that Dr. Virgili saw the 
veteran later in June 2001, at which time he diagnosed 
dysthymic disorder associated with general anxiety, post-
traumatic stress syndrome, and work-related stress.  

In November 2002, a Caribou Vet Center employee detailed the 
veteran's attendance at group and individual therapy.  The 
veteran was reported to continue to experience work related 
stress and recurrent distressing thought intrusions about 
Vietnam.  The examiner opined that there had been little 
change since March 2001.

A January 2003 private examination report shows that Dr. 
Suchan supplied diagnoses of chronic PTSD and major 
depressive disorder.  A GAF score of 65 was supplied.  
Examination showed thought process and content were clear and 
coherent, with no evidence of hallucinations or delusions.  
His mood was sad and dysphoric.  The veteran was alert and 
oriented.  The veteran's flow of speech was slow and 
monotonous.  Insight and judgment were intact.  Neither 
suicidal nor homicidal thoughts were present.

At a May 2003 VA PTSD examination the veteran informed the 
examiner that he thought his PTSD was getting worse due to an 
increase in flashbacks and problems sleeping.  Examination 
noted problems with concentration and flashbacks, but not 
with delusions.  His affect was blunted.  The veteran denied 
suicidal and homicidal ideation.  Personal hygiene was good.  
Decreased short term memory was noted.  The veteran did not 
report panic attacks.  His mood was depressed.  Sleep was 
impaired.  PTSD was diagnosed.  A GAF score of 45 was 
supplied; the examiner added that this score meant that the 
veteran suffered from serious symptoms.  The report noted 
that the veteran worked on a full time basis.  The examiner 
added that the veteran was moderately industrially impaired, 
and severely socially impaired.  

A June 2003 private medical report shows that Dr. Suchan 
opined that the veteran, while he had PTSD and symptoms of 
depression, able to work.  

A November 2003 report from S. M. Wyckoff, M.D., noted that a 
mental status examination revealed that the veteran was well 
groomed and that he used proper hygiene.  His speech was 
clear and articulate.  His memory was intact and the 
appellant was cooperative.  He denied homicidal and suicidal 
ideation, but recurrent suicidal thoughts were reported.  The 
diagnostic impressions were PTSD and recurrent major 
depression.

The report of a January 2005 VA PTSD examination report 
reveals that the examining physician completely reviewed the 
evidentiary record.  The veteran informed the examiner that 
he had, for the most part, a good relationship with his wife 
of 35 years, and with his sons.  He added that he had only 
one or two friends.  The veteran was reported to have been 
employed by the same employer since his service separation.  
Examination shows that the veteran exhibited normal speech, 
and he was alert and oriented.  Concentration was intact.  
Judgment and insight was good.  His mood was also described 
as good, and a full range of affect was documented.  The 
veteran did, however, complain of nightmares about four times 
a week.  Results of the Minnesota Multiphasic Personality 
Inventory-2, were consistent with PTSD symptoms.  Additional 
testing, however, showed that the veteran did not meet the 
full criteria for a diagnosis of PTSD.  Rather, the diagnosis 
was an adjustment disorder with anxious mood.  A GAF score of 
65 was provided.  

Vet Center and outpatient treatment records from Dr. Suchan 
note that in June 2005 the veteran was employed.  An October 
2005 record, in addition to including a diagnosis of PTSD, 
also notes that the veteran was employed.  These records do 
not record complaints of suicidal ideation, hallucinations, 
or delusions.  The appellant's judgment was intact.

Laws and Regulations

Disability ratings are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

PTSD is rated under Diagnostic Code (Code) 9411 of VA's 
Rating Schedule.  38 C.F.R. § 4.130.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

Analysis

As noted in the December 2003 remand, the Board remains 
troubled by the paucity of credible, independently verifiable 
evidence which meets the requirements of 38 C.F.R. § 3.304(f) 
(2005), and which corroborates the claimed stressors upon 
which the diagnoses of PTSD are based.  Still, assuming 
arguendo that the appellant has a valid stressor, the Board 
finds that for the period prior to December 2, 2005, the 
veteran's PTSD did not warrant a rating in excess of 50 
percent.  

In this regard, the medical evidence of record is clearly 
against finding that the criteria set out in 38 C.F.R. 
§ 4.130, Code 9411, and necessary for the assignment of a 70 
percent rating, have been met.  Of particular note, the 
January 2005 VA PTSD examination report failed to diagnose 
PTSD.  Further, that examination did not show that the 
veteran suffers from symptoms such as suicidal ideation or 
obsessional rituals which interfere with routine activities.  
His speech was not intermittently illogical, obscure, or 
irrelevant.  The appellant is not in near-continuous panic or 
depression such as to affect his ability to function 
independently, appropriately and effectively.  Finally, there 
is no evidence of impaired impulse control, spatial 
disorientation, or a neglect of personal appearance and 
hygiene.  

Further, while GAF scores of 51 and 45 were provided in 
December 1999, March 2001, and May 2003, respectively, 
contemplating serious symptoms or any serious impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, see Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), in May 2003, and 
at the time of the most recent VA examination in January 
2005, the supplied GAF score was 65.  A GAF score of 65 
indicates the presence of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Also, and particularly noteworthy, in the 
course of the January 2005 VA examination the examiner, 
following extensive testing of the veteran, determined that 
the veteran did not have PTSD.  The Board also notes that, 
for the most part, the veteran is shown to have been 
continuously employed since his 1968 service separation.  
While he described himself as a "loner" at the January 2005 
VA PTSD examination, he admits to having one or two friends, 
and to having a good relationship with his wife of 35 years, 
and with his sons.  In essence, the clinical evidence of 
record simply does not provide support for the allegation 
that the veteran's PTSD is more severe than reflected by the 
50 percent rating currently assigned.  Accordingly, in light 
of the totality of the evidence of record, a rating higher 
than 50 percent is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

For the period prior to December 2, 2005, a rating in excess 
of 50 percent for PTSD is denied.


REMAND

On December 2, 2005, the veteran's clinical social worker 
reported that the veteran was unable to continue working due 
to PTSD.  Such an allegation supports the need for a new VA 
examination to determine the current nature and extent of 
symptoms caused by PTSD.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Aroostook 
Mental Health Center in Madawaska, Maine, 
and request copies of all treatment 
records pertaining to the veteran dating 
since December 2, 2005.

2.  Thereafter, the RO must schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
extent of his PTSD.  All necessary tests 
and studies, including appropriate 
studies must be conducted in order to 
identify and describe the symptomatology 
attributable to PTSD.  If psychiatric 
disorders other than PTSD are found, the 
examiner must reconcile the diagnoses and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, that fact 
should be so specified.

The psychiatrist is to identify the 
frequency and severity of all findings, 
and enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner must offer an opinion as to 
the veteran's ability to maintain 
employment.  Commentary concerning the 
presence or absence of suicidal and/or 
homicidal ideation, obsessional rituals, 
and/or any disorientation is in order.  A 
multi-axial assessment must be offered 
and a thorough discussion of any 
psychosocial and environmental problems 
is required.  The examiner must assign a 
GAF score, with an explanation of the 
numeric code assigned.  The claims folder 
and a copy of this remand must be made 
available to the examiners for review in 
conjunction with the examination.  

4. Prior to the examination, the RO must 
inform the veteran, in writing, of the 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  

6. The RO should thereafter review what 
evaluation is warranted for PTSD since 
December 2, 2005.  If the benefit sought 
on appeal remains denied, the RO must 
issue a supplemental statement of the 
case, and afford the appellant an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either legal or factual, 
concerning the ultimate disposition warranted in this case. 
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


